Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 1 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 2 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 3 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 4 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 5 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 6 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 7 of 28




                                   EXHIBIT "1"
                                   Page 7
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 8 of 28




                                   EXHIBIT "1"
                                   Page 8
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 9 of 28




                                   EXHIBIT "1"
                                   Page 9
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 10 of 28




                                   EXHIBIT "1"
                                   Page 10
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 11 of 28




                                   EXHIBIT "1"
                                   Page 11
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 12 of 28




                                   EXHIBIT "1"
                                   Page 12
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 13 of 28




                                   EXHIBIT "1"
                                   Page 13
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 14 of 28




                                   EXHIBIT "1"
                                   Page 14
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 15 of 28




                                   EXHIBIT "1"
                                   Page 15
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 16 of 28




                                   EXHIBIT "1"
                                   Page 16
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 17 of 28




                                   EXHIBIT "1"
                                   Page 17
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 18 of 28




                                   EXHIBIT "1"
                                   Page 18
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 19 of 28




                                   EXHIBIT "1"
                                   Page 19
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 20 of 28




                                   EXHIBIT "1"
                                   Page 20
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 21 of 28




                                   EXHIBIT "1"
                                   Page 21
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 22 of 28




                                   EXHIBIT "1"
                                   Page 22
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 23 of 28




                                   EXHIBIT "1"
                                   Page 23
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 24 of 28




                                   EXHIBIT "1"
                                   Page 24
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 25 of 28




                                   EXHIBIT "1"
                                   Page 25
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 26 of 28




                                   EXHIBIT "1"
                                   Page 26
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 27 of 28
Case 8:17-bk-10706-ES   Doc 220 Filed 11/22/17 Entered 11/22/17 12:46:59   Desc
                         Main Document    Page 28 of 28
